Exhibit 10.2

May 1, 2009

James Young

Chief Financial Officer

GMAC Mortgage, LLC

One Meridian Crossings

Suite 100

Minneapolis, MN 55423

 

Re: Amendment of ISDA Schedules

Dear Jim:

This letter will confirm the details of the agreement between GMAC Bank (the
“Bank”) and GMAC Mortgage, LLC (“GMACM”) to amend the Schedules (Net Funding and
FMV) dated as of August 31, 2007 (collectively, the “Schedules”) to the ISDA
Master Agreement between the Bank and GMACM (the “Agreement”).

The Bank and GMACM hereby agree that, as of the date of this letter, the
Schedules shall be amended as follows:

Part 6, Sub-section (a)(vi) of the FMV Schedule shall read in its entirety as
follows:

“Termination Date,” unless earlier terminated in accordance with the provisions
of this Agreement or by agreement of the parties, means a date established upon
90 days prior notice given by Party B.

Part 6, Sub-section (a)(vii) of the Net Funding Schedule shall read in its
entirety as follows:

“Termination Date,” unless earlier terminated in accordance with the provisions
of this Agreement or by agreement of the parties, means a date established upon
90 days prior notice given by Party B.

Except as otherwise set specifically set forth above, the Agreement and the
Schedules shall remain in full force and effect without modification or
amendment.



--------------------------------------------------------------------------------

If the foregoing is consistent with your understanding of the agreement between
GMACM and the Bank, please return an executed copy of this letter to my
attention.

 

Very truly yours, GMAC BANK

/s/ Robert E. Groody

Robert E. Groody

Executive Vice President and Chief Operating Officer

ACCEPTED AND AGREED TO: GMAC MORTGAGE, LLC /s/ James Young

James Young

Chief Financial Officer